Citation Nr: 0715010	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-23 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  The appellant seeks benefits as a surviving 
spouse. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for cause of the 
veteran's death. 

In March 2006, the Board remanded the claim for further 
development, and it is now before the Board for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  

REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran died in March 1997.  The immediate cause of death 
on the death certificate was metastatic carcinoma of the 
prostate.  The appellant seeks service connection for the 
cause of death because she claims that the veteran was 
exposed to radiation while a member of occupation forces of 
Hiroshima, Japan, after August 6, 1945.

The appellant contends that the veteran was one of the first 
servicemen sent to Hiroshima shortly after the peace treaty 
with Japan and that he was there for several months.  The 
appellant also stated that she received letters from the 
veteran describing his travel to Japan.  

Additional service medical records received since the Board's 
remand show that the veteran could not have transferred to 
USS LCI-544 on August 17, 1945 because the deck logs from 
that vessel showed that it was at sea on that date.  Other 
records show that the veteran was assigned to Receiving 
Station, Terminal Island, San Pedro, California at the time 
he submitted a request for a dependency discharge on August 
22, 1945.  The veteran remained at this station until at 
least September 4, 1945.  The veteran transferred directly to 
USS BAHAM, AG-71, arriving on October 22, 1945 with no 
recorded intermediate duty stations.  The veteran was a 
Seaman First Class with training as an armed guard and 
previous experience aboard armed merchant vessels.  On 
October 31, 1945, he transferred to a separation center in 
Tennessee.  Therefore, the veteran's only service in Japan 
after August 6, 1945 was for 9 days in October 1945. 

Although the Board requested deck logs for the veteran's 
entire service on BAHAM, only deck logs for October 22 and 
October 23 were received.  The ship was moored in Tokyo Bay, 
Yokosuka, Japan, and the logs show that the veteran reported 
for duty on October 22, 1945.  The logs do not generally show 
the arrival and departure of sailors on liberty or leave; 
however, there were entries for personnel assigned to 
temporary duty ashore or aboard other vessels.  The appellant 
has stated that the veteran wrote to her about travels in 
Japan that included visits to Hiroshima and Nagasaki.  

It is possible that the veteran was assigned temporary duty 
or traveled on leave outside the Tokyo area during his 9 day 
tour of duty.  Therefore, deck logs of USS BAHAM from October 
24, 1945 to and including October 31, 1945, if available, are 
necessary to comply with previous remand instructions and to 
decide the claim. 

If military records do not establish presence at or absence 
from the site at which exposure is claimed to have occurred, 
the veteran's presence at the site will be conceded.  
38 C.F.R. § 3.311 (2006). 

If the information is consistent with the claim that the 
veteran was present in either Hiroshima or Nagasaki in August 
to October 1945, a dose estimate must be requested from the 
Department of Defense.  38 C.F.R. § 3.311(a)(ii) (2006).  If 
the RO determines that the veteran was exposed to radiation 
as a result of his presence in Hiroshima or Nagasaki, that he 
developed a radiogenic disease, and that the disease first 
became manifest within the period specified in 38 C.F.R. 
§ 3.311(b)(v), the claim should be referred to the Under 
Secretary for Benefits for further consideration under 
38 C.F.R. § 3.311(c) prior to adjudication. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain military records, including 
any available ship logs and ship 
histories, from the appropriate agency 
for USS BAHAM (AG-71) from October 24, 
1945 to October 31, 1945.  

2.  If ship logs and records show that 
the veteran's presence at Hiroshima or 
Nagasaki on temporary duty or leave 
cannot be ruled out, ensure compliance 
with 38 C.F.R. § 3.311 including requests 
for information from or requests to the 
appropriate officials or agencies noted 
in the regulation.  See also VA 
Adjudication Procedure Manual (M21-1MR), 
Part  IV, Subpart ii, Chapter 1, Section 
C (2005). 

3.  Then, readjudicate the claim for 
service connection for the cause of the 
veteran's death.  If the decision remains 
adverse to the appellant, provide her and 
her representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

